                                                                                            DOC NO
                                                                                          RECID/FILED
                             APPENDIX OF FORMS TO FEDERAL
                             RULES OF APPELLATE PROCEDURE                             2019 OCT 24 AMII: II

                                   FORM 1.                      PETER OPPtNEEft
                                                              CLERK US DIST COuttl•
                    NOTICE OF APPEAL TO A COURT OF APPEALS         WO OF WI
                 FROM A JUDGMENT OR ORDER OF A DISTRICT COURT

                United States District Court for the Western District of Wisconsin


                                                            File Number   g — 3030
            praitiffts,
  -%-6 e- UREGRIkRD6on                                                Notice of Appeal
        V.



        iyinna Re)311(1 °p12-.+4;OnEr


Notice is hereby given that (here name all parties taking the appeal) (plaintiffs) (defendants) in the
above named case, * hereby appeal to the United States Court of Appeals for the
                ffri     Circuit (from the final judgment) (from an order (describing it)) entered
in this action on the ci day of     sge+,          , zo49

                                                           (s) tihig           097,tni4Az-v7
                                                          Aftorn y for       pio
                                                          Address: 00     C-Or1 r6evi-ibri5
* See Rule 3(c) for permissible ways of identifying appellants. 5f01H--Ey ,                5H 7b%
